DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed November 12, 2019, December 1, 2020 and August 17, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,505,949 in view of US Patent Publication 20160300234 granted to MOSS-PULTZ. Claims 1-13 of the instant application are anticipated by patent claims 1-13 in that claims 1-13 of the patent .


US 16/681,582
1. A method of verifying an ownership declaration at a control node end in a
blockchain-based system, the method being implemented using at least one programmed processor and comprising:
verifying, in response to an ownership declaration for a first introduced object from a to-be-verified node, the ownership declaration in the system; 

declaration is subsequently verified by other nodes in the system and a record regarding the ownership declaration is added to the blockchain, and
also verifying the ownership declaration using an external database that comprises one or more of a centralized data service platform, a cloud computing platform and other blockchain platforms.
2. The method according to claim 1, wherein the verifying the ownership declaration in the system comprises verifying the ownership declaration according to a zero knowledge
proof protocol.
3. The method according to claim 2, wherein the verifying the ownership declaration according to a zero 
ownership declaration.
4. The method according to claim 1, further comprising verifying a signature of the to-be-verified node, and signing the ownership declaration in response to the verifying a signature being successful.

5. The method according to claim 1, further comprising performing data transmission and reception operations under control of the at least one programmed processor.

6. A method of verifying an ownership declaration at a to-be-verified node end in a blockchain-based system, the method being implemented using at least one programmed processor and comprising:
generating an ownership declaration for a first introduced new object to be broadcast in the system and verifying by 
other blockchain platforms; and
generating, based on a signature from the control node made after the control node has verified the ownership declaration, a credential regarding the ownership declaration to be broadcast in the system, so that the credential is verified by other nodes in the system and a record regarding the ownership declaration is added to the blockchain.
7. The method according to claim 6, further comprising:
setting an identifier in the ownership declaration to indicate that the ownership
declaration requires privacy protection.

8. The method according to claim 7, further comprising: interacting, in 
node based on the identifier, with the control node for verifying the ownership declaration.
9. The method according to claim 6, further comprising: 
generating a signature of the electronic apparatus to be broadcast, so that the signature is verified by the control node.

10. The method according to claim 6, further comprising performing data transmission and reception operations under control of the at least one programmed processor.

11. A method of verifying an ownership declaration in a blockchain-based system, the method being implemented using at least one programmed processor and comprising: at a to-be-verified node 
broadcast in the system, and generating, based on a signature from a control node, a credential regarding the ownership declaration to be broadcast in the system;
at the control node verifying the ownership declaration using an external database that comprises one or more of a centralized data service platform, a cloud computing platform and other blockchain platforms in response to the ownership declaration, and electronically signing the ownership declaration to be returned to the to-be-verified node in response to a determination that the verifying is successful; and at other nodes verifying the credential in response to the credential broadcast by the to-be-verified node, so that a record regarding the ownership declaration is added to the blockchain.

13. The method according to claim 13, wherein a network architecture that interconnects the to-be-verified node, the control node, and the other nodes is peer-to-peer.


1. An electronic apparatus at a control node end in a blockchain-based system, the electronic apparatus comprising a processor, said processor
configured to:
verify, in response to an ownership declaration for a first introduced object from a to-be-verified node, the ownership declaration in the system; and


wherein the processor is further configured to verify the ownership declaration using an external database that comprises one or more of a centralized data service platform, a cloud
computing platform and other blockchain platforms.
2. The electronic apparatus according to claim 1, wherein the processor is further configured to verify the ownership declaration according to a zero-
knowledge proof protocol.

3. The electronic apparatus according to claim 2, wherein the processor is further configured to verify, based on an identifier 
4. The electronic apparatus according to claim 1, wherein the processor is further configured to verify a signature of the to-be-verified node, and sign the
ownership declaration when the verification is successful.
5. The electronic apparatus according to claim 1, wherein the electronic apparatus operates as the control node and further comprises: a communication unit configured to perform data transmission and reception operations.
6. An electronic apparatus at a to-be-verified node end in a blockchain-based system, the electronic apparatus comprising a processor, said processor
configured to:
generate an ownership declaration for a first introduced new object to be broadcast in the system and verified by a 
generate, based on a signature from the control node, made after the control node
verified ownership declaration, a credential regarding the ownership declaration to be broadcast in the system, so that the credential is verified by other nodes in the system and a record regarding the ownership declaration is added to the blockchain.
7. The electronic apparatus according to claim 8, wherein the processor is further configured to set an identifier in the ownership declaration to indicate that
the ownership declaration requires privacy protection.
8. The electronic apparatus according to claim 9, wherein the processor is further configured to interact, in response to a 

9. The electronic apparatus according to claim 8, wherein the processor is further configured to generate a signature of the electronic apparatus to be broadcast, so that the signature is verified by the control node.
10. The electronic apparatus according to claim 8, wherein the electronic apparatus operates as the to-be-verified node and further comprises: a communication unit configured to perform data transmission and reception operations.
11. A blockchain-based system, comprising: 
a to-be-verified node configured to: generate an ownership declaration for a first introduced new object to be broadcast in the system, and generate, 
system; the control node configured to: verify the ownership declaration using an external database that comprises one or more of a centralized data service platform, a cloud computing platform and other blockchain platforms in response to the ownership declaration, and sign the ownership declaration to be returned to the to-be-verified node when the verification is successful; and other nodes configured to verify the credential in response to the credential broadcast
by the to-be-verified node, so that a record regarding the ownership declaration is added to the blockchain.





13. The system according to claim 13, wherein the system is based on a peer-to-peer architecture.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437